      Case: 1:19-cv-00145-DAP Doc #: 438 Filed: 10/16/19 1 of 6. PageID #: 11127




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC                    )      CASE NO. 1:19-cv-145
                                                 )
                         Plaintiff,              )
                                                 )      JUDGE DAN AARON POLSTER
                                                 )
 v.                                              )      MAGISTRATE JUDGE
                                                 )      THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC,                  )
 et al.                                          )
                                                 )
                         Defendants.             )


             CORRECTED ARGOSY INTERVENORS’ LIMITED RESPONSE
              TO THE RECEIVER’S OCTOBER 1, 2019 STATUS REPORT

        The Argosy Intervenors file this Response to the Receiver’s Status Report, Dkt. 428, in

which the Receiver purports to update the Court on his related investigations into fraudulent

transfers and missing student stipends. Argosy Intervenors respectfully request that the Court: (i)

clarify that the Receiver must still file a report on his student stipend investigation prior to

termination of the Receivership, as required by this Court’s May 20, 2019 Order (Dkt. 336) and

(ii) require the Receiver to include the results of his related investigations into fraudulent transfers

and bonus payments in the upcoming report.

        Intervenors are former Argosy students seeking information in the Receiver’s control

regarding the diversion of their student stipends so that they can determine what remedies are

available to them. Although they no longer owe the federal government for these student loans,

the diversion of funds caused them damage which they may be entitled to recover. As the Court

previously noted, “[t]he students have more than a mere ‘curiosity’ in the receiver’s investigation
    Case: 1:19-cv-00145-DAP Doc #: 438 Filed: 10/16/19 2 of 6. PageID #: 11128



into the stipend money.” Dkt. 336 at 2-3. For example, as a result of the stipend diversion, Argosy

Intervenor Kendrick Harrison was evicted from his home, forced to relocate—with his wife and

six children—to an extended stay motel, and suffered severely damaged credit. Dkt. 236-2

(Harrison Declaration).

         On May 20, 2019, the Court ordered the Receiver to “file a report once his investigation of

the stipend issue is complete.” Dkt. 336 at 3. The Court required that the Receiver “file this report

before the Receivership is terminated.” Id.

         The three paragraph section of the Status Report titled “Status of Investigation into Student

Stipend Issue” does not comply with the Court’s May 20 Order. Since February 2019, the Receiver

has engaged in what he has described as a “detailed, forensic investigation” (Dkt. 68 at 2), and he

and his counsel have billed thousands of dollars to the Estate for the investigation and the

preparation of a Report.1           Over seven months later, his Status Report still describes his

investigation as “preliminary.” He provides not a single new fact, stating—without

documentation—that he “believes” amounts were improperly requested and that it “appears”

funding was used to pay “general expenses.” In fact, in purporting to update the Court and the

public on the status of his investigation, the Receiver has simply repeated statements in his

February 22 Report—with only cosmetic alterations—in his October 1 Status Report.2 Plainly,


1
  See, e.g., Dkt. 333-3 at 25 (DL block-billed entry for 3.50 hours, $1,137.50, including “work on investigation into
unpaid stipends, staff bonuses paid immediately prior to receivership and student credit balance issues”); id. at 58
(DL block-billed entry for 5.50 hours, $1,787.50, including “work on stipend investigation and documentation
issues”); id. at 66 (DL block-billed entry for 8.00 hours, $2,600, including “work on stipend investigation
summary”). There are many more entries of this nature in the fee submissions.
2
  Compare Dkt. 68 at 1-2 (“It appears that amounts improperly requested by the pre-Receivership Dream Center
Entities and then advanced by the United States Department of Education were not remitted to students, either
before the submission of the request for payment (as was required), or after the money was received by the pre-
Receivership Dream Center Entity. It also appears that when the funding was received by the pre-receivership
Dream Center Entities, it was used to pay their operating expenses.”) with Dkt. 428 at 15 (“The Receiver believes
that amounts were improperly requested by the pre- Receivership Dream Center Entities and then advanced by the
USDE; these advances were not remitted to students, either before the submission of the request for payment (as was




                                                          2
    Case: 1:19-cv-00145-DAP Doc #: 438 Filed: 10/16/19 3 of 6. PageID #: 11129



threadbare speculation about what the Receiver “believes,” cut directly from a report he filed at

the outset of the investigation, does not satisfy the Court’s May 20 order requiring him to “file a

report once his investigation of the stipend issue is complete.” Dkt. 336 at 3 (emphasis added).

         Perhaps recognizing that he has provided no information in over seven months, the

Receiver foists responsibility for the investigation onto the Department of Education and the

Department’s Office of Inspector General (“OIG”), claiming he has “made as much information

available as possible” to the OIG and that the “government is in the best position” to conduct the

investigation. Dkt. 428 at 14. There is no description of what information he has provided and

we have not heard from the government on this matter. The last time we heard from the

Department it did not agree with the Receiver, stating on July 26, 2019 that the Court should

consider the Receiver’s “lack of reporting on the stipend investigation,” when it “considers future

actions as it winds up the receivership action.” Dkt. 400 at 3. Without more, the Receiver should

not be permitted to pass the buck on the “detailed, forensic investigation” that he is required to

report on—and that he has been billing the estate for—since February 2019.

         Finally, Intervenors request that the Receiver be required to report on the results of his

related investigations into fraudulent transfers to the Dream Center Foundation (and potentially

others) and bonus payments made to Dream Center officials as the schools were collapsing. As

this Court is aware, according to time records supporting a petition for attorneys’ fees filed by the

Receiver’s counsel, there were at least “two $750,000 transfers to Dream Center Foundation,” and,

as of at least March 1, 2019, the Receiver was investigating whether these “were fraudulent

transfers from any of the pre-receivership entities.” Dkt. 334-1 at 27. In addition, time records

filed by the Receiver indicate that, as of April 15, 2019, he was in possession of a pre-Receivership


required), or after the money was received by the pre- Receivership Dream Center Entity. It also appears that the
funding was used to pay the general expenses of the pre-Receivership Dream Center Entities.”).


                                                          3
    Case: 1:19-cv-00145-DAP Doc #: 438 Filed: 10/16/19 4 of 6. PageID #: 11130



“bonus payment list” and his team was investigating “staff bonuses paid immediately prior to

receivership.” Dkt. 333-3 at 25. Like the stipend investigation, the Receiver and his counsel have

submitted multiple billing entries seeking compensation for their time spent investigating these

matters.    Approximately half a year later, these billing records remain the most detailed

information provided by the Receiver regarding the results of these investigations. In his recent

Status Report, the Receiver says nothing about bonuses and, regarding transfers, states only that

“[t]he wrongdoing includes approving fraudulent transfers to related parties.” Dkt. 428 at 9.

Because these fraudulent transfers and bonus payments may be directly related to the missing

stipend money, Argosy Intervenors request that the Receiver also be required to report on the

results of his investigation into these matters.

       At this point, there can be little doubt that the Receiver is concealing what he knows.

Accordingly, the Argosy Intervenors respectfully request an order clarifying that the Receiver must

still satisfy his obligations under this Court’s May 20, 2019 Order, and, in addition, that he be

required to report on the results of his related investigations into the fraudulent transfers and bonus

payments.

Dated: October 16, 2019


                                                   Respectfully submitted,


                                                   s/Richard S. Gurbst
                                                   Richard S. Gurbst (Bar # 0017672)
                                                   Eleanor M. Hagan (Bar # 0091852)
                                                   SQUIRE PATTON BOGGS (US) LLP
                                                   4900 Key Tower
                                                   127 Public Square
                                                   Cleveland, Ohio 44114
                                                   Telephone: +1 216 479 8500
                                                   E-mail: richard.gurbst@squirepb.com
                                                          eleanor.hagan@squirepb.com



                                                    4
Case: 1:19-cv-00145-DAP Doc #: 438 Filed: 10/16/19 5 of 6. PageID #: 11131




                                   Eric Rothschild
                                   Admitted Pro HacVice
                                   Alexander S. Elson
                                   Admitted Pro HacVice
                                   NATIONAL STUDENT LEGAL DEFENSE NETWORK
                                   1015 15th Street NW, Suite 600
                                   Washington, DC 20005
                                   Telephone: +1 202 734 7495
                                   E-mail: eric@nsldn.org
                                            alex@nsldn.org

                                   Counsel for Argosy Intervenors,
                                   Marina Awed, Jayne Kenney and Kendrick
                                   Harrison




                                    5
   Case: 1:19-cv-00145-DAP Doc #: 438 Filed: 10/16/19 6 of 6. PageID #: 11132



                                 CERTIFICATE OF SERVICE

   It is hereby certified that on the 16th day of October, 2019, the foregoing Corrected Limited

Response to the Receiver’s October 1, 2019 Status Report was electronically filed through the

Court’s CM/ECF system, which caused the parties or counsel to be served by electronic means.

The parties may access this filing through the Court’s ECF system.



                                               /s/Richard S. Gurbst
                                               Richard S. Gurbst




                                               6
